Citation Nr: 1136661	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to February 1970 and from November 1971 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO granted service connection and a noncompensable rating for meralgia paresthetica of the left thigh in March 2008.  Because the condition was noncompensable, the RO combined it with the service-connected lumbar spine disability.  In April 2008, the Veteran said he wanted a separate compensable rating for meralgia paresthetica of the left thigh.  Consequently, the Board finds that the April 2008 statement constitutes a notice of disagreement with the March 2008 rating decision and has not been developed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and the matter is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's lumbar spine disability does not limit forward flexion to 60 degrees or less; limit combined range of motion to 120 degrees or less; or cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; and has not caused any incapacitating episodes requiring bedrest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.        §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.

The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id.  at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

The Veteran seeks a rating in excess of 10 percent for his service-connected lumbar spine disability, specifically noted as status post nucleus pulposus surgery with degenerative changes.  The RO rated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Incapacitating Episodes), whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a.  

Under the General Formula, a 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

According to the Formula for Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Records from HBMC show that the Veteran had a MRI in October 2006.  The test revealed straightened lumbar lordosis but noted that the spinal alignment was maintained relatively well.  Noted was disc bulging at all levels of the lumbar spine, narrowing of disc spaces throughout the lumbar spine, vertebral hemangiomas at L3 and L4, and significant degenerative change at L5-S1.  The impression was prominent lumbar spondylosis at individual levels, a paramedian disc herniation at L2-3 with extruded fragment posterior to L3, and marked spinal stenosis at L4-5 with bilateral foraminal stenosis and a small right synovial cyst.

In December 2006, the Veteran had an examination for the Agent Orange registry.  During this exam, he reported low back pain.  Examination of the spine revealed that the back was straight in plumbline with normal range of motion and minimal localized tenderness, providing highly probative evidence against this claim.  He also submitted a statement, received in December 2006, indicating that he cannot bend over for any length of time without pain.

The Veteran had a VA examination in September 2007.  The examiner did not have the claims file for review.  However, because increased rating claims involve the current severity of the Veteran's disability and because the examiner interviewed and physically examined him, the Board finds that the oversight is not prejudicial.

During the examination, the Veteran reported pain in the lumbar region that radiates to the left groin, causing numbness anteriorly from hip to knee.  The pain is constant, dull and aching.  On a pain scale from 0 to 10, with 10 being the worst pain, he rated his pain at a 4.  He has flare-ups approximately once per month that last approximately one week.  Pain during flare-ups rates at 10 and impairs his activities of daily living (ADLs).  Precipitating factors include bending, stooping, changing positions, and sneezing.  Alleviating factors include rest and medication.  When not flared-up, the condition does not impair his ability to engage in ADLs or perform his job.  He has not missed work due to the condition as he has been retired for three years.  Range of motion (ROM) measured to 70 degrees flexion, 20 degrees extension, 20 degrees lateral flexion, bilaterally, and 20 degrees bilateral rotation.  He had no further pain with repetitive motion and his ROM was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner found no spasm or abnormal spinal contour and stated that the condition has not caused any episodes of incapacitation during the past 12 months.

In February 2008, the Veteran had another VA examination.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore the examination is adequate for rating purposes.  The Veteran reported radiating pain in his lower extremities with numbness in the left leg.  His back pain bothers him on a daily basis.  The pain was described as a dull ache at rest with sharp pain once per week.  The usual intensity of the pain is a 6-7 out of 10.  He takes a Mobic 1 tablet daily with minimal relief.  He did not have any incapacitating episodes in the past 12 months.  The Veteran stated that he retired in 2003.  He also noted that he was involved in a motor vehicle accident in 2007; however, that accident did not cause an acute flare-up.

The physical evaluation showed normal posture and gait, normal spine contour, and normal symmetry in appearance.  ROM testing showed flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  He expressed mild discomfort with flexion, extension, and left lateral flexion.  He had no additional limitations with repetitive movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner noted painful motion without acute spasm, weakness, or tenderness.

The Board has considered all of the evidence, including the Veteran's statements indicating the severity of his disability.  However, the Board cannot find that a rating in excess of 10 percent is warranted at this time.  For a 20 percent evaluation under the General Formula, forward flexion cannot be more than 60 degrees, combined ROM cannot be greater than 120 degrees, or he must have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  At no time has the Veteran or his medical records indicated that his symptomatology meets the severity warranted for a 20 percent rating.  Even considering the DeLuca criteria, the Board cannot find that an increased rating is warranted.  Specifically, neither VA examiner found that ROM was additionally limited or impacted by pain, weakness, excess fatigability, incoordination, or repeated use during flare-ups, providing evidence against this claim that outweighs the Veteran's statements that a higher evaluation is warranted.  Even considering the Veteran's complaints of pain, an increased rating is not warranted because his ROM testing showed results far greater than those allowed under the schedular criteria.  In fact, without taking into consideration pain, the current evaluation could not be justified. 

Further, an increased rating is not warranted under the Formula for Incapacitating Episodes because the Veteran has not indicated and the medical records do not show that he suffered incapacitating episodes requiring bed rest prescribed by a physician.  Thus, a higher rating is not warranted under this criteria.

In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505.  As the disability has remained relatively stable, staged ratings are not appropriate.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria provide for ratings in excess of 10 percent.  Because the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not required.

In summary, the Board finds that the findings as to the Veteran's lumbar spine condition do not show that his symptoms are of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of the currently assigned 10 percent for any time period since the day he filed his claim to the present.  Similarly, the requirements for referral for extraschedular consideration have not been met.  Hence, his appeal must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was necessary to support his increased rating claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran was afforded VA medical examinations in January 2007 and February 2008, which have been deemed adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased rating for a lumbar spine disability currently rated as 10 percent disabling is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


